Motion by the defendant pro se to amend a decision and order of this court dated February 27, 1989 [147 AD2d 715], which determined an appeal from a judgment of the County Court, Westchester County (Lange, J.), rendered February 9, 1988, to delete the phrase "criminal sale of a controlled substance in the third degree”, and to substitute therefor the phrase "criminal possession of a controlled substance in the third degree”, and for leave to appeal to the Court of Appeals from that decision and order, and motion by the defendant by his counsel for leave to appeal to the Court of Appeals.
Ordered that that branch of the defendant’s pro se motion which is to amend the decision and order of this court dated February 27, 1989, is granted, the phrase "criminal sale of a controlled substance in the third degree” is deleted, and the phrase "criminal possession of a controlled substance in the third degree” is substituted therefor; and it is further,
Ordered that that branch of the defendant’s pro se motion which is for leave to appeal to the Court of Appeals and the motion of the defendant by his counsel for leave to appeal to the Court of Appeals are referred to Justice Kunzeman. Mollen, P. J., Thompson, Bracken and Kunzeman, JJ., concur.